IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






NO. 358-03


ROBERT C. HERRING, Appellant

v.


THE STATE OF TEXAS





ON DISCRETIONARY REVIEW
FROM THE SEVENTH COURT OF APPEALS

LUBBOCK COUNTY



Womack, J., filed a concurring opinion.


	I join the Court's opinion which addresses only the issue of harmless error, (1) and
which, it seems to me, is limited to the facts of this case.  The Court has not addressed the
issue of whether there was error.  This was prudent.  For one thing, a decision of that issue
would not affect the judgment in this case.

           	For another, the appellant conceded in this court a very important point that was
presented in this case: whether the law requires the State to read everything in this indictment. (2)  I join the court's opinion with the understanding that this point remains undecided.
En banc.
Filed: October 6, 2004
Publish.
1.   "We now determine that the Court of Appeals was correct in declaring that, if there was
error, it was harmless."  Ante, at 2
2.   See Ante, at 8.